Citation Nr: 0912409	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-36 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for chronic furuncles and 
blisters on the hands.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
chronic furuncles and blisters on the hands.  

In October 2008, the Board remanded this matter for further 
evidentiary development.


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the Veteran's chronic furuncles and 
blisters on the hands are due to any incident or event in 
active service.


CONCLUSION OF LAW

Chronic furuncles and blisters on the hands were not incurred 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in November 2003 and November 
2008.  The first letter was sent prior to the initial RO 
decision in this matter.  These letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Although 
no longer required, he was also asked to submit evidence 
and/or information in his possession to the RO.  Finally, the 
Board notes the Veteran was sent a letter in March 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  A VA examination 
was scheduled in December 2008, and it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


II.  Factual Background

Service treatment records (STRs) show that in March 1977 the 
Veteran was seen for an infected left index finger.  One 
month later he reported that the sores on his hands and arms, 
since March, had not healed.  He reported having pain and 
said they had started like blisters that broke and began to 
spread.  An April 1977 dermatology consultation showed the 
veteran reported a month-long history of chronic furuncles, 
and reported that he worked with irritating grease and oils.  
It was noted that he had acne seborrhea complex and furuncles 
on his arms and hands.  On a Report of Medical History 
prepared in conjunction with his separation examination in 
June 1980, the Veteran responded "no" to then having, or 
having previously had, skin diseases and skin lesions.  On 
his separation examination, the Veteran's skin was evaluated 
as clinically normal.  

A November 1993 treatment record from Las Vegas Skin & Cancer 
Clinics, LTD, showed that the Veteran reported breaking out 
of the right middle finger for one month.  Examination showed 
eczematous dermatitis, and the Veteran was given Ultravate 
cream to apply twice a day, and was advised to use lots of 
moisturizing lotions.  He was seen again one month later for 
follow-up and his finger was much better.  He was advised to 
use bag balm on the cracks on the tips of his fingers.

An April 1997 treatment record from Southwest Medical 
Associates, Inc. showed that the Veteran reported having a 
scaling rash on his hands, which got behind his knees and on 
his arms.  The diagnosis was eczema, and Lidex ointment was 
prescribed.  In October 2004 he complained of an itchy rash 
of the neck and upper right arm for one week.  The diagnoses 
included dermatitis.  In February 2005 he reported a history 
of recurrent blisters of the fingers and hands for multiple 
years, and recent redness to the face.  Examination showed 
erythema of the cheeks and one small blister on the left 5th 
finger.  The assessment included dermatitis.

A February 2005 treatment record from Las Vegas Skin & 
Cancer, LTD, showed that the Veteran complained of blisters 
on that hands for years that would come and go, and the 
diagnosis was blisters.  In March 2005 he complained of a 
blister on the right arm/elbow for one day.  In April 2005, 
he reported a blister of the third left finger for over 20 
years.  The diagnosis was eczema of the hand.  In May 2005 he 
received follow up treatment for hand eczema.

On VA examination in December 2008, the Veteran reported that 
he had begun to notice groups of blistery lesions on his 
fingers in 1977, and later reported blistery lesions 
appearing on both his forearm areas and thighs.  He said the 
lesions had recurred randomly after several weeks to several 
months.  He hadreceived no skin disease treatment in the past 
12 months.  Physical examination showed that no exposed areas 
were affected, and there were no visible lesions on the 
examination of the hands, arms, and legs.  The diagnosis was 
history of furunculosis and eczema.  

After reviewing the Veteran's claims file, including the STRs 
and post-service treatment records, the VA examiner indicated 
that the issue could not be resolved without resort to mere 
speculation.  The examiner noted that, in service, the 
Veteran had been diagnosed with chronic furunculosis and 
treated with oral antibiotics and topical medications.  After 
service, he had been diagnosed with eczema on three occasions 
(in 1993, 1997, and 2005) and each time he was prescribed a 
steroid cream to be applied.  The VA examiner noted that on 
examination no significant lesions could be found on the arms 
and hands, and therefore the examiner could not make any 
conclusive opinion about the Veteran's condition.  The 
examiner also noted that the furunculosis diagnosed in 
service was a bacterial condition involving the hair 
follicles, and that the Veteran's eczema, consistently 
diagnosed by different dermatologists after service, was not 
a bacterial condition and did not bear any resemblance or 
similarity to the his previous skin condition in service.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).

The chronicity provision of section 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has the 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be granted or reopened on the basis of section 3.303(b) if 
the condition is observed during service, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology require "medical expertise " to relate the 
veteran's present disability to the post- service symptoms.  
Savage, 10 Vet. App. at 497-98.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. 
March 3, 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  

The veteran contends that he has a skin disorder of his hands 
which had its onset in service.  He claims his blisters first 
appeared in 1977, and that the bumps would be itchy and turn 
into blisters which eventually popped.  He says they would 
dry up and later start up all over again, and that he still 
had blisters that came and went.  

With regard to a current disability, the Board notes that the 
last time the veteran is shown to have manifested a skin 
disorder was in 2005.  In February 2005 the diagnosis was 
blisters, and in March 2005 the diagnosis was eczema of the 
hand.  Although there is no recent evidence of record which 
shows the veteran suffers from a skin disorder, the Court of 
Appeals for Veterans Claims has held that the presence of a 
chronic disability at any time during the claims process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  Thus, the Veteran is considered to have a 
current disability.  STRs show that in March and April 1977 
he was treated for skin problems of the arms and hands.  

What is missing in this case is competent medical evidence 
linking any current skin disorder to service.  To that end, 
the Veteran has submitted no competent medical evidence 
linking any post-service skin disorders to service.  While he 
has submitted private treatment records showing post-service 
treatment for skin disorders (including eczema and 
dermatitis), these treatment records do not show any link to 
service.  The only competent evidence of record addressing 
such a link is the 2008 VA examiner's report, in which the 
examiner indicated that the issue could not be resolved 
without resort to mere speculation.  The Board notes that 
this opinion does not rise to the level of equipoise.  See 
Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (noting, in the 
context of an increased rating claim, that if the level of 
the appellant's disability . . . cannot be determined without 
resorting to speculation, then it has not been proven to the 
level of equipoise and a staged rating is not appropriate); 
see also 38 C.F.R. § 3.102 (noting that the Board may not 
award benefits when such award would be based upon pure 
speculation). 

After reviewing and thoroughly describing the records in the 
Veteran's claims file, including STRs and post-service 
treatment records, the examiner provided a rationale for 
concluding that the issued could not be resolved without 
resort to speculation.  The examiner noted that on 
examination of the Veteran's arms and hands no significant 
lesions could be found, and on that basis the examiner could 
not make any conclusive opinion about the Veteran's 
condition.  Based on the foregoing, the Board finds the 
December 2008 VA examination to be probative evidence against 
the veteran's claim.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).

With regard to the Veteran's lay statements that he has had a 
skin disorder of the hands since service, the Board 
acknowledges that he is competent to report that he has had 
blisters or lesions on his hands off and on since service.  
However, with regard to his lay assertions that his in-
service skin problems are related to his post-service skin 
disabilities, the Board notes that there is no competent 
medical evidence of record which reasonably supports this 
assertion.  Nor is there any indication that the Veteran has 
the requisite knowledge of medical principles which would 
permit the rendering of an opinion regarding matters 
involving medical diagnosis or etiological cause.  Espiritu, 
supra.  As noted above, lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation, but the diagnostic and nexus aspects as to 
whether a current skin disability may be related to service 
clearly requires the expertise of a medical professional, and 
are not susceptible of lay determination.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§3.159, 3.303(a); Jandreau; Buchanan; 
Robinson, supra.  

In the present case, the veteran asserts he currently has 
skin problems related to service.  Specifically, he asserts 
that his first outbreak of blisters on his hands and fingers 
occurred in service, and that he has had recurrent symptoms 
since then.  Even if his statements can be construed as 
alleging continuity of symptoms since active service, the 
absence of documented complaints or treatment for 13 years 
following military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
The Board acknowledges that, in 2005, the Veteran reported he 
had a history of blisters to the hands "for multiple 
years".  However, weighing against his claim of continuity 
of symptoms is the VA examiner's opinion that the 
furunculosis diagnosed in service was a bacterial condition 
involving the hair follicles, and that the Veteran's eczema, 
diagnosed by different dermatologists after service, was not 
a bacterial condition and did not bear any resemblance or 
similarity to the previous skin condition in service.  Thus, 
the Board finds that continuity has not here been 
established, either through the competent medical evidence or 
through the Veteran's statements.  38 C.F.R. § 3.303(b); 
Savage, at 498.

Consequently, the Board concludes that there is not an 
approximate balance of evidence in this case, for the reasons 
more fully explained above.  Without competent medical 
evidence linking any current skin disability to service or a 
showing of continuity of symptomatology from service, 
entitlement to service connection is not warranted.  The 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for chronic furuncles and blisters on the 
hands is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


